Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15, drawn to cuvettes.
Group II, claims 16-20, drawn to methods of analyzing a fluid.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a cuvette comprising: a main body having a sample chamber formed therein, the sample chamber communicating with the exterior of the cuvette by an opening formed in the exterior of the main body, wherein the sample chamber comprises a first , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ricco et al. (US Pub. No. 2010/0317094; hereinafter Ricco; already of record on the IDS received 4/22/2019).  
Ricco discloses a cuvette ([0037], see Fig. 1 at vessel assembly including vessels 4). The cuvette comprises: 
a main body having a sample chamber formed therein, the sample chamber communicating with the exterior of the cuvette by an opening formed in the exterior of the main body ([0038], see Figs. 1, 2 at vessels 4 including elongated body portion 10 and inlet 14. The inlet 14 is considered the opening). 
The sample chamber comprises a first sample chamber and a second sample chamber, the first sample chamber being in fluid communication with the opening ([0038], see Figs. 1, 2 at elongated body portion 10 and inlet 14. The elongated body portion 10 is considered the first chamber). The second sample chamber has a first end which is in fluid communication with the first sample chamber, and a second, closed end, the second sample chamber being in fluid communication with the exterior of the cuvette only through the first chamber ([0038], see Figs. 1, 2 at tapered V-shaped funnel 16 and trap 12. The tapered V-shaped funnel 16 and trap 12 are considered the second chamber). The first chamber has a width which is greater than that of the second chamber ([0038], see Figs. 1, 2, where elongated portion 10 (first chamber) is wider than tapered V-shaped funnel 16 and trap 12 (second chamber)). 
The greatest width of the opening is greater than or equal to the greatest width of the first sample chamber (see Figs. 1, 2 at inlet 14 (opening) being the same width as the elongated body portion 10 (first chamber)). The greatest width of the first sample chamber is greater than or equal to the greatest width of the second sample chamber (see Figs. 1, 2 at elongated body portion 10 (first chamber) being wider than tapered V-shaped funnel 16 and trap 12 (second chamber)). The width of the sample chamber, passing from the opening to the closed end of the second chamber, either remains constant or decreases at each point along its length (see Figs. 1-2 at sample chamber having a width that is either constant or decreasing from inlet 14 (opening) to end of V-shaped funnel 16 and trap 12 (second chamber)).
During a telephone conversation with Richard Kaiser on 4/6/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Status
Claims 1-20 are pending, with claims 1-15 being examined, and claims 16-20 deemed withdrawn.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-15 are objected to because of the following informalities:  
	Regarding claims 2-15, the claims begin with the preamble "A cuvette...". However, claims 2-15 all depend either directly or indirectly from claim 1, which is drawn to a cuvette. Therefore, claims 2-15 should being with the preamble "The cuvette...". 
	Claim 15, Ln. 1 recites, "any claim 14", which is grammatically incorrect, as there is only one claim 14. It appears that the above should read, "claim 14". 
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 5-7, 9-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricco.

Regarding claim 1, Ricco discloses a cuvette ([0037], see Fig. 1 at vessel assembly including vessels 4). The cuvette comprises: 
([0038], see Figs. 1, 2 at vessels 4 including elongated body portion 10 and inlet 14. The inlet 14 is considered the opening). 
	The sample chamber comprises a first sample chamber and a second sample chamber, the first sample chamber being in fluid communication with the opening ([0038], see Figs. 1, 2 at elongated body portion 10 and inlet 14. The elongated body portion 10 is considered the first chamber). The second sample chamber has a first end which is in fluid communication with the first sample chamber, and a second, closed end, the second sample chamber being in fluid communication with the exterior of the cuvette only through the first chamber ([0038], see Figs. 1, 2 at tapered V-shaped funnel 16 and trap 12. The tapered V-shaped funnel 16 and trap 12 are considered the second chamber). The first chamber has a width which is greater than that of the second chamber ([0038], see Figs. 1, 2, where elongated portion 10 (first chamber) is wider than tapered V-shaped funnel 16 and trap 12 (second chamber)). 
	The greatest width of the opening is greater than or equal to the greatest width of the first sample chamber (see Figs. 1, 2 at inlet 14 (opening) being the same width as the elongated body portion 10 (first chamber)). The greatest width of the first sample chamber is greater than or equal to the greatest width of the second sample chamber (see Figs. 1, 2 at elongated body portion 10 (first chamber) being wider than tapered V-shaped funnel 16 and trap 12 (second chamber)). The width of the sample chamber, passing from the opening to the closed end of the second chamber, either remains constant or decreases at each point along its (see Figs. 1-2 at sample chamber having a width that is either constant or decreasing from inlet 14 (opening) to end of V-shaped funnel 16 and trap 12 (second chamber)).

Regarding claim 5, Ricco discloses the cuvette according to claim 1. Ricco further discloses that the volume of the second chamber is less than or equal to the volume of the first chamber (see Fig. 1 at elongated body portion 10 (first chamber) being larger than tapered V-shaped funnel 16 and trap 12 (second chamber)).

Regarding claim 6, Ricco discloses the cuvette according to claim 5. Ricco further discloses that the volume of the second chamber is less than 90% of the volume of the first chamber (see Fig. 1 at tapered V-shaped funnel 16 and trap 12 (second chamber), which appears to be significantly less than 90% of the volume of the elongated body portion 10 (first chamber).

Regarding claim 7, Ricco discloses the cuvette according to claim 6. Ricco further discloses that the volume of the second chamber is less than 70% of the volume of the first chamber (see Fig. 1 at tapered V-shaped funnel 16 and trap 12 (second chamber), which appears to be significantly less than 70% of the volume of the elongated body portion 10 (first chamber).

Regarding claim 9, Ricco discloses the cuvette according to claim 1. Ricco further discloses that the width of the second sample chamber is substantially constant, along its ([0038], see Figs. 1, 2 at trap 12 having a significant part along its length with constant width, and trap 12 constitutes a significant portion of the second chamber, which is tapered V-shaped funnel 16 and trap 12. The term “substantially constant, along its length” has been broadly interpreted to mean that a significant portion of the second chamber has a width that is constant or appears to be close to constant).

Regarding claim 10, Ricco discloses the cuvette according to claim 1. Ricco further discloses that the depth of the sample chamber is substantially constant over its area (see Figs. 1, 2, the depth of the sample chamber appears to be constant throughout).

Regarding claim 11, Ricco discloses the cuvette according to claim 1. Ricco further discloses that the closed end of the second chamber is substantially flat (see Figs. 1, 2, the end of the tapered V-shaped funnel 16 and trap 12 (second chamber) is substantially flat).

Regarding claim 13, Ricco discloses the cuvette according to claim 1. Ricco further discloses a grip portion which, in use, is adapted to be gripped by a user (see Fig. 1 at middle portion of disc, which appears capable of being gripped by a user; in regards to the portion being a grip portion, this is directed toward a functional/process limitation and is not considered as part of the claimed device structure and is therefore not considered to further limit the structure beyond that of a capability. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP 2114 & 2173.05(g)).

Regarding claim 14, Ricco discloses the cuvette according to claim 13. Ricco further discloses that the sample chamber is formed within a sample portion which is attached to, or formed integrally with, the grip portion to form the main body of the cuvette (see Fig. 1 at disc, which includes sample portions 4 formed integrally with the middle portion of the disc, which appears capable of being gripped by a user. See Claim 13 above for explanation of how the middle portion of the disc is a grip portion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ricco, as applied to claims 1, 5-7, 9-11, 13, and 14 above, in view of Mark et al. (US Pub. No. 2010/0307595; hereinafter Mark).

Regarding claim 2, Ricco discloses the cuvette according to claim 1. Ricco further discloses the first chamber and the second chamber (see Claim 1 above at Ricco teaching the first and second chamber in [0038], Figs. 1, 2).
	Ricco fails to explicitly disclose that the volume of the second chamber is greater than or equal to the volume of the first chamber.
	Mark is in the analogous field of fluidic devices including first and second fluid chambers (Mark [0010]). Mark teaches a volume of a second chamber that is greater than or equal to a volume of a first chamber (Mark; [0044], the volume of the second fluid chamber 36 is equal to or greater than a volume defined by the first fluid chamber 32, see Figs. 4A-4C at first fluid chamber 32 and second fluid chamber 36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first chamber and second chamber in the cuvette of Ricco so that the volume of the second chamber is greater than or equal to the volume of the first chamber as in Mark. Mark teaches that having a second chamber greater than or equal to a volume of a first chamber will allow for all of the liquid from a first chamber to flow into a second chamber without overflow or spillage (Mark; [0044], see Figs. 4A-4C). 

Regarding claim 3, modified Ricco discloses the cuvette according to claim 2. Modified Ricco further discloses that the volume of the second chamber is greater than or equal to the volume of the first chamber (see Claim 2 above at Mark teaching a volume of a second chamber greater than or equal to that of a first chamber in [0044], Figs. 4A-4C).

	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the volume of the first chamber be between 75 and 95% of the volume of the second chamber. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The motivation would have been to ensure that the second chamber is sufficiently larger than the first chamber to allow for all of the liquid from a filled first chamber to enter a second chamber without overflow or spillage, while also conserving the size of the cuvette.

Regarding claim 4, modified Ricco discloses the cuvette according to claim 2. Modified Ricco further discloses that the volume of the second chamber is greater than or equal to the volume of the first chamber (see Claim 2 above at Mark teaching a volume of a second chamber greater than or equal to that of a first chamber in [0044], Figs. 4A-4C).
	Modified Ricco fails to explicitly disclose that the volume of the first chamber is around 90% of the volume of the second chamber.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the volume of the first chamber be around 90% of the volume of the second chamber. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The motivation would have been to ensure that the second chamber is .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ricco, as applied to claims 1, 5-7, 9-11, 13, and 14 above, in view of Pouteau et al. (US Pub. No. 2016/0022189; hereinafter Pouteau).

Regarding claim 8, Ricco discloses the cuvette according to claim 1. Ricco further discloses the first chamber (see Claim 1 above at Ricco teaching the first chamber in [0038], Figs. 1, 2) and a junction between the first chamber and the second chamber ([0038], see Fig. 1 at junction between elongated body portion 10 (first chamber) and tapered V-shaped funnel 16 and trap 12 (second chamber)).
	Ricco fails to explicitly disclose that the width of the first chamber tapers from the opening toward a junction between the first chamber and the second chamber.
	Pouteau is in the analogous field of devices for collecting liquid samples (Pouteau [0017]). Pouteau teaches that a width of a first chamber tapers from an opening toward a junction between the first chamber and a second chamber (Pouteau; [0128], the distance D between internal walls 3 and 4 decreases in the direction of channel bottom 5, see Figs. 1C, 7 at sidewalls tapering in width from opening to a junction between upper chamber and lower chamber). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first chamber and junction between the first chamber (Pouteau [0129], the thinning of the channel along its length will cause the capillarity force to be greater at the bottom than at the opening), which will prevent fluid from leaking out of the cuvette.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ricco, as applied to claims 1, 5-7, 9-11, 13, and 14 above, in view of Nilsson et al. (US Pat. No. 5,286,454; hereinafter Nilsson; already of record on the IDS received 4/22/2019).

Regarding claim 12, Ricco discloses the cuvette according to claim 1. Ricco further discloses the closed end of the second chamber (see Claim 1 above at Ricco teaching the closed end of the second chamber in [0038], Figs. 1, 2).
	Ricco fails to explicitly disclose that the closed end of the second chamber is curved in shape.
	Nilsson is in the analogous field of cuvettes (Nilsson Col. 1 Lns. 4-8). Nilsson teaches a closed end of a chamber that is curved in shape (Nilsson; Col. 1 Lns. 19-63, see Fig. 1 at reception cavity 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the closed end of the second chamber in the cuvette of Ricco to be cured in shape as in Nilsson. Nilsson teaches that a chamber with a (Nilsson; Col. 6 Lns. 9-13, see Fig. 1 at reception cavity 17).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ricco, as applied to claims 1, 5-7, 9-11, 13, and 14 above, in view of Saiki (EP Pub. No. 2096444; already of record on the IDS received 4/22/2019).

Regarding claim 15, Ricco discloses the cuvette according to claim 14. Ricco further discloses the sample portion and the opening (see Claim 14 above at Ricco teaching the sample portion in Fig. 1, and Claim 1 above at Ricco teaching the opening in [0038], Figs. 1, 2).
	Ricco fails to explicitly disclose that the opening is formed at an apex of the sample portion, and extends around at least a part of the apex so that the sample portion forms a pair of protruding, spaced-apart lips on either side of the opening.
	Saiki is in the analogous fields of microchips for analyzing biological fluids (Saiki [0001]). Saiki teaches an opening formed at an apex of a sample portion, the opening extending around at least a part of the apex so that a sample portion forms a pair of protruding, spaced-apart lips on either side of the opening (Saiki; [0028], see Fig. 4 at inlet 14 of microchip, which has a pair of protruding, spaced-apart lips on either side of the inlet). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sample portion and the opening in the cuvette of Ricco so that the opening is formed at an apex of the sample portion, and extends around at least a part of the apex so that the sample portion forms a pair of protruding, spaced-apart lips on either side of the opening as in Saiki. Saiki teaches (Saiki; [0028], see Fig. 4), while preventing the droplet from adhering to other positions on the cuvette.

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mazumdar et al. (US Pub. No. 2012/0015444; hereinafter Mazumdar; already of record on the IDS received 4/22/2019) teaches a width of a second sample chamber that is substantially constant, along its length ([0038], see Fig. 7 at lower chamber 715 that has a substantially constant width along its length). 
	Rylatt et al. (US Pub. No. 2011/0111425; hereinafter Rylatt) teaches a volume of a second chamber that is equal to a volume of a first chamber ([0045], the volume of the reaction chamber 22 may be equal to the volume of the detection chamber 28, see Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M. /
Examiner, Art Unit 1798  

/JILL A WARDEN/
Supervisory Patent Examiner, Art Unit 1798